Citation Nr: 0119043	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  97-08 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis of multiple joints to include the shoulders, 
wrists, hands, hips, knees, and ankles. 

2.  Entitlement to service connection for cysts, bilateral 
wrists.

3.  Entitlement to service connection for ulcers, to include 
as secondary to medication taken in connection with the 
service-connected pulmonary sarcoidosis.

4.  Entitlement to service connection for allergies.

5.  Entitlement to service connection for an eye condition, 
to include as secondary to service-connected pulmonary 
sarcoidosis.

6.  What evaluation is warranted for pulmonary sarcoidosis 
with exercised induced asthma, from July 31, 1996?

7.  What evaluation is warranted for minimal osteoarthritic 
changes of the spine, from July 31, 1996?

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from February 1983 to July 
1996.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from an October 1996 rating action 
of the Detroit, Michigan Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection and assigned separate 10 percent disability 
evaluations for pulmonary sarcoidosis with exercised-induced 
asthma and minimal osteoarthritic changes of the spine.

The Board remanded the case in June 1999 in order to afford 
the veteran the opportunity to have a hearing before a Member 
of the Board sitting at the RO.  In an April 2001 statement, 
the veteran withdrew her request for such a hearing.  

The veteran has also perfected appeals from December 1998 and 
October 2000 rating actions by which the RO denied various 
claims of entitlement to service connection. 

As the appeals regarding the evaluations of the service-
connected pulmonary sarcoidosis and arthritic changes of the 
back involve original claims, the Board has framed those 
issues as shown on the title page.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

REMAND

In the December 1998 and October 2000 decisions, the RO 
denied the veteran's claims for service connection as not 
well grounded.  The Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), enacted in 
November 2000, eliminated any duty on the part of a claimant 
to submit a well grounded claim.  The Board notes that the 
VCAA significantly adds to and amends the statutory law 
concerning VA's duties when processing claims for VA 
benefits.  Given those changes, the Board finds that a remand 
in this case is required for compliance with the notice and 
duty to assist provisions contained in the new law.  In 
addition, because the RO has yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision on the claims for service 
connection at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

The Board has reviewed the claims folder and identified 
certain assistance that must be rendered to comply with the 
change in the law.  With regard to the claim of rheumatoid 
arthritis affecting multiple joints, the nature and extent of 
the condition is currently unclear.  In a statement received 
in January 1999, the veteran's VA treating physician offered 
an opinion that the veteran currently suffers degenerative, 
not inflammatory, arthritis in the shoulder, wrists, ankles 
and toes.  That examiner further indicated that it was 
unclear whether the arthritis "may" be related to the 
service-connected sarcoidosis, but there was clear evidence 
of degenerative changes on bone can studies.  Unfortunately, 
a copy of the bone scan report does not appear to be of 
record.  

With regard to the claims of service connection for ulcers 
and allergies, the Board finds that the record is similarly 
lacking.  The report of a July 1997 VA examination included 
diagnoses of mild antritis detected by 
esophagastroduodenoscopy and chronic allergic rhinitis by 
history; however, there were no opinions offered as to the 
etiology of those conditions.  

The report of an August 2000 VA examination included that 
examiner's opinion that the veteran had sarcoid-related 
uveitis in the past; however, it was now quiet.  The Board is 
unable to determine from that comment whether the veteran has 
an eye disability related to the service-connected 
sarcoidosis which was quiescent at the time of the 
examination (and, thus may recur), or whether there simply is 
no residual disability.  Further examination is therefore 
warranted.  

The development of facts under the VCAA includes a "thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Thus, under the new development provisions of the VCAA, the 
evidence of record is insufficient to decide the issues of 
service connection with any certainty and, since the Board 
cannot exercise its own independent judgment on medical 
matters, further examination is required, to include an 
opinion as to the etiology of any diagnosed disorder based on 
review of the entire record.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

The Board takes this opportunity to inform the veteran that 
in order to substantiate any claim of entitlement to service 
connection, it is necessary that the record contain competent 
evidence which shows a current disability and a relationship 
between the claimed disability and her military service.  

The veteran also contends that her service-connected lung and 
back disabilities are more severe than the current ratings, 
assigned following the initial grant of service connection in 
the rating action on appeal, indicates.  The Board notes that 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-"staged" ratings.  Fenderson.  On remand, the RO 
should specifically document their consideration of assigning 
staged ratings for the lung and back disabilities and 
explain, with applicable effective date regulations, any 
change in the evaluations during the appeal period.   

Evaluating the severity of the veteran's lung condition is 
further complicated by the fact that rating criteria for 
evaluating respiratory disorders were changed, effective 
October 7, 1996.  "Where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant generally 
applies."  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
When the RO readjudicates the veteran's claim for increase, 
it must consider both sets of rating criteria.  The RO's 
attention is directed to VAOPGCPREC 03-00; 65 Fed.Reg. 33422 
(2000) regarding retroactive applicability of revised rating 
schedule criteria.  

The RO has not documented their evaluation of the veteran's 
condition under both sets of rating criteria, nor has she 
been informed of the change in rating criteria.  Thus, in 
order to avoid prejudicing the veteran, the RO must issue a 
supplemental statement of the case (SSOC) informing the 
veteran of the rating criteria in effect prior to October 7, 
1996.  

In reviewing the record pertaining to the veteran's service-
connected back disorder, the Board notes that service 
connection was originally granted for arthritic changes in 
the "spine," and a 10 percent rating was assigned under the 
diagnostic code pertaining to rheumatoid arthritis.  As noted 
previously, the record includes a statement from a VA 
physician who opined that the veteran was suffering from 
degenerative changes, not inflammatory, of certain joints; 
that physician did not offer any specific comment regarding 
the spine.  VA examinations conducted to date do not indicate 
definitively whether the veteran has rheumatoid arthritis in 
her back, nor do they indicate whether any currently 
demonstrated rheumatoid arthritis is an active process.  
Finally, the Board notes that in a September 1998 
supplemental statement of the case (SSOC), the RO 
characterized the disability as osteoarthritic changes of the 
cervical, thoracic and lumbar spines.  Thus, the nature and 
extent of the service-connected disability is unclear.  An 
additional VA examination to identify all residuals of the 
service-connected osteoarthritic changes of the spine and the 
severity thereof is necessary, to include consideration of 
all factors identified in 38 C.F.R. §§ 4.40, 4.45 (2000); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Thus, this case is REMANDED to the RO for the following 
actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated her for 
any complaints referable to the claimed 
disorders since service.  Thereafter, the 
RO should attempt to obtain copies of all 
records which are not currently of record 
from identified treatment sources.  If, 
after making reasonable efforts to obtain 
named records the RO is unable to secure 
same, the RO must notify the veteran and 
(a) identify the specific records the RO 
is unable to obtain; (b) briefly explain 
the efforts that the RO made to obtain 
those records; and (c) describe any 
further action to be taken by the RO with 
respect to the claim.  The RO is reminded 
that under the Veterans Claims Assistance 
Act of 2000 continued and repeated 
efforts to secure government records are 
required until such efforts are shown to 
be futile.  The veteran must then be 
given an opportunity to respond.

2.  The RO should contact the veteran and 
ask that she submit any additional 
competent evidence that supports her 
position that the disorders for which 
service connection is claimed are related 
to  service.  Any documents received by 
the RO should be associated with the 
claims folder.

3.  The veteran should be afforded an 
appropriate VA examination to determine 
the etiology of any diagnosed cyst, 
ulcer, allergy or eye condition.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims file 
must be made available to and reviewed by 
the examiner prior to the requested study 
and the examination report should reflect 
that such a review was made.  Following a 
review of the complete record, the 
examiner should state the following:

(a) whether it is at least as likely as 
not that any diagnosed cyst condition 
affecting the wrists is related to 
service.

(b) whether it is at least as likely as 
not that any diagnosed ulcer condition 
was caused or is aggravated by pulmonary 
sarcoidosis or medication taken therefor, 
or is otherwise related to her military 
service.  

(c) whether it is at least as likely as 
not that any diagnosed allergy condition 
is related to service.

(d) whether it is at least as likely as 
not that any diagnosed eye condition was 
caused or is aggravated by pulmonary 
sarcoidosis, or is otherwise related to 
her active duty service.  

A complete rationale for all opinions 
should be provided.  Any report prepared 
should be typed.

4.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of any arthritic 
changes affecting the wrists, hands, 
shoulders, knees, ankles and hips and the 
extent and severity of her service-
connected arthritic changes of the back, 
to particularly include an opinion 
whether the changes are rheumatoid or 
degenerative.  The claims file must be 
made available to and reviewed by the 
orthopedist prior to the requested study 
and the examination report should reflect 
that such a review was made.  

With regard to any demonstrated arthritic 
changes affecting the wrists, hands, 
shoulders, knees, ankles and hips, the 
orthopedist should state whether it is at 
least as likely as not that those changes 
are related to pulmonary sarcoidosis or 
otherwise to her military service.  

With regard to the arthritic changes of 
the back, the examiner should identify 
all joints affected by the condition.  If 
the veteran is found to have rheumatoid 
arthritis in the spine, the examiner 
should further indicate whether that 
condition is currently active or 
inactive.  If the veteran is found to 
have active rheumatoid arthritis, the 
examiner should indicate if there are 
constitutional manifestations associated 
with active joint involvement and total 
incapacity; or whether the symptoms are 
of less severity, but result in 
incapacitating exacerbations several 
times over the course of a year.  

In addition, the examiner should report 
of the full range of motion measurements 
for each back segment, in degrees.  In 
accordance with DeLuca, the examination 
report must cover any weakened movement, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
pain with use, and provide an opinion as 
to how these factors result in any 
limitation of motion.  If the veteran 
describes flare-ups of pain, the examiner 
must offer an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up, 
that fact must be so stated.

5.  The veteran should be afforded an 
appropriate VA examination to determine 
the severity of her pulmonary sarcoidosis 
with exercise-induced asthma.  The claims 
file must be made available to and 
reviewed by the examiner prior to the 
requested study and the examination 
report should reflect that such a review 
was made.  Any indicated tests should be 
performed.  The examiner should report 
all findings in detail, and should 
specifically indicate whether the veteran 
requires high dose systemic 
corticosteroids to control respiratory 
symptoms or whether no more than low dose 
steroids are required.  A complete 
rationale for all opinions expressed must 
be provided.  

6.  The veteran is hereby notified that 
it is her responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions and all 
notification and development action 
required by the Veterans Claims 
Assistance Act have been conducted and 
completed in full.  If any development is 
incomplete, including if the requested 
examination does not include all test 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be taken.

8.  Thereafter, the RO should again 
review the veteran's claims.  
Readjudication of the claims for increase 
should include consideration of both the 
old and new rating criteria pertaining to 
respiratory disorders.  See VAOPGCPREC 
03-00.  The RO must also document its 
consideration of staged ratings and 
explain, with applicable effective date 
regulations, any change in the evaluation 
during the appeal period.  Fenderson.  If 
any benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


